Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims received 7/1/2022 are entered. Claims 11-17, 19-20, and 23 are withdrawn. Claims 18, 21-22, 24-27, 29-30, and 33-34 are cancelled. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-8, 28, and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanderZee (US 8,096,141) in view of Butorac et al (US 8,156,750).
Claim interpretation: The phrase “target superheated temperature setpoint” is interpreted to be a target setpoint of a temperature of the refrigerant that is in a superheat condition.
Regarding claim 1, VanderZee discloses a refrigeration system (14), comprising:
a variable capacity compressor system (18) configured to pressurize refrigerant within a refrigerant circuit; and
a controller configured to:
determine an operating capacity of the variable capacity compressor system (“HI LOAD” and “LO LOAD” of figure 2; 3:65-4:6 describes compressor load);
set a target superheated temperature set point (30 and 32 of figure 2) of the refrigerant within the refrigerant circuit based on the operating capacity and stored values , (6:10-27 discuss calculating a target superheat based on calculations in addition to the stored target superheat value; note that VanderZee uses the term superheat in the traditional meaning, being the different between actual temperature and saturation temperature, rather than the special definition used by applicant noted above) comprising data associating a plurality of target superheated set point values with respective, corresponding operating capacity values (figure 2 provides a plurality of target superheat values, line 24 represents a plurality of values), wherein the target superheated temperature setpoint is greater than a minimum superheated temperature associated with the operating capacity (minimum superheat is “SATURATED” line 28 of figure 2);
determine an adjustment to the operating capacity of the variable capacity compressor system (change from where lines 34 and 28 meet to where lines 36 and 28 meet show the change in minimum superheat temperature between the two capacities), wherein the minimum superheated temperature is adjusted by an adjustment amount based on the adjustment to the operating capacity (as operation capacity changes the minimum superheated temperature changes as shown by the change in temperature of the saturation line 28 of figure 2); and
adjusting the target superheated temperature setpoint by the adjustment amount based on the stored values and the adjustment to the operating capacity (because the superheat is set to 2°F each of the target superheated temperature set points is 2°F above the saturation temperatures which adjusts based on operating capacity).
VanderZee lacks a lookup table. It has been held that a "simple substitution of one known element for another to obtain predictable results” is obvious. Butorac evidences that it is known to substitute calculation for a lookup table in the context of superheat determination (10:64-11:19 describes calculation for superheat based on system capacity and then provides for utilization of a lookup table). In this instance the prior art provides for the element of a lookup table (evidenced by Butorac). It is known in the art to substitute calculation for table lookup. The result of the substitution would have been predictable. MPEP 2143 B. Further the examiner notes that applicant’s disclosure provides for a lookup table as an alternative to algorithm [0076].
Regarding claims 5 and 7, VanderZee discloses each target superheated temperature set point value of the plurality of target superheated temperature set point values of the lookup table (provided in combination with Butorac) comprises a respective target amount of heat to be added to the refrigerant between an evaporator disposed along the refrigerant circuit and the variable capacity compressor system (4:7-13 describes suction temperature). VanderZee discloses at figure 2 the suction temperature and the relative amount of superheat (meaning temperature of the refrigerant in superheat condition), while VanderZee provides that the saturation temperature is calculated (5:18-25), in modification with Butorac the calculation is replaced with a look-up table.
the superheat target setpoint comprises a target amount of heat/temperature value to be added to the refrigerant between an evaporator disposed along the refrigeration circuit and the variable capacity compressor system (4:7-13 describes suction temperature).
Regarding claim 6, VanderZee discloses the controller is configured to determine the saturation temperature of the refrigerant at the operating capacity based on a determined property of the refrigerant operating capacity (suction temperature and pressure as determined by sensors 38 and 40).
Regarding claim 8, VanderZee discloses the variable capacity compressor system comprises a plurality of compressors (3:39-40), and wherein the operating capacity is based on a respective capacity of each compressor of the plurality of compressors in operation (4:1).
Regarding claim 28, VanderZee as modified, discloses the determined property is suction temperature/pressure (4:7-22).
Regarding claim 31, VanderZee disclose the controller is configured to set the superheat target setpoint of the refrigerant within a range of superheated temperatures associated with the operating capacity, wherein the range of superheat temperatures comprises the minimum superheat temperature and the target temperature (4:23-50 describe figure 3 and a range of superheat amounts).
Regarding claim 32, VanderZee disclose the range of superheat temperatures comprises a maximum superheat temperature (figure 3 shows a range of superheat amounts which include a maximum) and the target superheated temperature setpoint is more proximate the minimum superheated temperature than the maximum superheated temperature (target superheat of figure 3 is closer to minimum/saturated than to the maximum amount).
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanderZee (US 8,096,141), in view of Butorac et al (US 8,156,750), and in view of Voss (US 5,396,779).
Regarding claims 2 and 3, VanderZee discloses a condenser (20) disposed along the refrigerant circuit. VanderZee lacks adjusting operation of a condenser fan in response to the adjustment in target superheat. Voss discloses that it is old and well known to control superheat by operation of a condenser fan (2:19-24; 10:28-36). It would have been obvious to one of ordinary skill in the art to have provided VanderZee with the condenser fan control of Voss in order to adjust superheat, Voss provides that it is desirable to provide for plural means of maintaining a superheat set point; therefor it is obvious to provide in addition to the expansion valve control of VanderZee. Further it has been held that combining prior art elements according to known methods to yield predictable results is obvious MPEP 2143. In this instance it is established that both condenser fan control and expansion valve control act to predictably control superheat. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanderZee (US 8,096,141), in view of Butorac et al (US 8,156,750), in view of Voss (US 5,396,779), and in further view of Crane (US 2003/0014986) and Akehurst et al (US 7,878,014).
Regarding claim 4, VanderZee as modified discloses the refrigeration of claim 3, including reducing a speed of the fan to adjust operation of the condenser (Voss col 10, lines 30-31), but is silent concerning suspending operation of the fan. VanderZee lacks a plurality of fans. Akehurst discloses a plurality of condenser fans (shown in figure 1) and control including suspending operation of the fans (figures 3 and 4 include control of fans having an off condition as well as adjusting speed). It has been held that the mere duplication of parts has no patentably significance unless a new and unexpected result is produced. MPEP 2144.04 VI. B. Additionally, Crane evidences that utilizing plural condenser fans is old and well known. It would have been obvious to one of ordinary skill to have provided VanderZee with a plurality of condenser fans in order to increase the capacity of the system to dissipate heat and further to suspend fan operation in order to increase a pressure condition.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanderZee (US 8,096,141), in view of Butorac et al (US 8,156,750), and in further view of Muthusubramanian (US 10,830,516).
Regarding claim 9, VanderZee discloses first and second compressors for varying capacity (3:39-40). VanderZee further discloses the use of a variable capacity compressor (3:39-40). It is unclear if the plural compressor embodiment utilizes compressors having same, different, or variable capacity. Muthusubramanian evidences utilizing plural compressors having different or variable capacity (figure 3). It would have been obvious to one of ordinary skill in the art to have provided VanderZee with plural compressors having different operating capacities or variable (and therefor capable of being different) operating capacities in order to allow a more granular adjustment of system capacity. 
Further it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143(I) (E). 
In the instant case, and as per (1), it should be noted that multiple compressor arrangements have some capacity. As per (2), based on the above, one of ordinary skill in the art would recognize that there are only three potential solutions to the capacity of plural compressors: same capacity, different capacity, or at least one having variable capacity. As per (3), one of ordinary skill in the art would recognize that utilizing compressors of difference capacity would have not yielded unpredictable results, since variable or different capacities would not change the principles of operation of the prior art, nor would it render the prior art inoperable for its intended purpose. As per (4), one of ordinary skill in the art would recognize that the utilizing of different or variable capacity compressors allows for more granular selection of system capacity than a system with two compressors of the same capacity.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided plural compressors having different or variable capacities, as a matter of trying a finite number of predictable solutions, in order to compress refrigerant, without yielding unpredictable results.	
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanderZee (US 8,096,141), in view of Butorac et al (US 8,156,750), and in further view of Isono (US 5,263,335) or Shaw (US 5,927,088) in the alternative. 
Regarding claim 10, VanderZee discloses adjusting the operating capacity of the compressor(s), but is silent concerning the impetus for control. Isono discloses utilizing detected ambient temperature to set capacity (steps S7-S11 of figure 2). Shaw discloses adjusting compressor capacity based on ambient temperature (examples shown in figures 7 and 17). It would have been obvious to one of ordinary skill in the art to have controlled the compressor capacity of VanderZee based on ambient temperature in order to match refrigerant load with demand thereby increasing efficiency.
Claims 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanderZee (US 8,096,141), in view of Butorac et al (US 8,156,750), and in further view of Hwang et al (US 7,555,913).
Regarding claims 35-36, VanderZee discloses the variable capacity compressor system comprises a plurality of compressors (3:39-40), including activating a variable amount (4:1) but lacks the control as described.
Hwang further discloses a system utilizing a plurality of compressors for varying system capacity including a controller configured to determine an operational mode of each compressor (S2 of figure 3)) and a change in a number of compressors in operation (S1 where k is the number of compressors to be changed and S13 is the step to ultimately do so); and determine the adjustment to the operating capacity of the variably capacity compressor system based on the operation mode and change in number of the plurality of compressors in operation (steps S4 through S12 make this determination).
It would have been obvious to one of ordinary skill in the art to have provided VanderZee with the determination steps of Hwang in order to extend compressor life as taught by Hwang (2:32-34).
Response to Arguments
Applicant’s arguments received 7/1/2022 have been considered but are non-persuasive or rendered moot by the new grounds of rejection.
Regarding the first paragraph of page 10 applicant discusses claim 1. VanderZee provides for the calculation of performance related to superheat. Butorac provides for substituting a controller utilizing calculation for one utilizing a lookup table and necessarily includes stored data.
Later in the first full paragraph of page 10, applicant points out that VanderZee uses a permanently stored or user selected value for superheat. However this is misleading as VanderZee uses superheat in the conventional manner (the difference between actual temperature and saturated temperature) and applicant uses superheat to mean actual temperature when in a superheat condition. Semantic distinction is not patentable distinction. 
At the first full paragraph of page 11, applicant points to Butorac as providing for actual superheat rather than a target superheat; however Butorac is relied upon to show the known substitution of a look-table for calculation thus the argument is not directed to the combination set forth above, but rather against the reference individually.
At page 12 applicant continues to use the different definition of superheat between the instant application and the traditional usage in order to obfuscate the combination. It is misleading to continually point to the predetermined superheat of VanderZee as the system adjusts temperature in order to maintain that predetermined value. Thus the temperature is clearly changing as shown in figure 2, as temperature in the superheat regime is changing the superheat (as per applicant’s definition) is changing.
At the paragraph splitting pages 12 and 13 applicant purports that the combination of VanderZee and Butorac is “completely conclusory, subjecting, and unsupported by any objective basis derived from the cited art.” The examiner disagrees. Butorac establishes explicitly that calculating and look-tables are known equivalents. Predictably (as done by Butorac) both methods perform the function. Therefor applicant’s above quoted assertion is unpersuasive.
Further on page 13, applicant discusses calculating based on capacity. VanderZee discloses a calculation of saturated temperature based on system capacity and adding a predetermined (stored) superheat value. In other words the target superheat is calculated based on a system capacity. However as evidenced by Butorac a lookup table is a known alternative to calculation. Therefore the mere substitution of one known technique for another yielding predictable results is obvious.
Martin et al (US 2006/0112702) already of record, also shows a lookup table (figure 12) that shows a correspondence between system capacity (measured in Pressure Ratio or amperage) and superheat (SH).
Regarding claims 4 and 35-36, additional references have been provided to teach the amended language.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maiello et al (US 2015/0059373) adjust super heat set point [0033].
Kawakutsu et al (US 7,886,549) using expansion valve and condenser fan to control superheat amount.
Martin et al (US 2006/0112702) superheat adjustment.
Kenyon et al (US 5,477,701) superheat change relative to flow rate.
Sindermann et al (US 5,058,390) using condenser fan control to control superheat.
Beckey et al (US 4,878,355) tracking of superheat change over time.
Kasahara et al (US 2010/0198416) change of super heat setting.
Powell et al (US 5,255,529) condenser fan control to control superheat.
Ochiai (US 10,816,248) constant superheat
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965.  The examiner can normally be reached on M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763